                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 STANDARD PROCESS, INC.,

           Plaintiff,
                                                                CaseNo. 19-cv-710-wmc
    V.


 IREK GALEEV and VITA EEP, LLC,

           Defendants.


                                   DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Standard Process, Inc. against defendants Irek Galeev and Vita EEP, LLC as

follows:

Defendants and any of their employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns, any and all other entities owned or

controlled by defendants are:

     a) ENJOINED for five years from:

             i.   advertising or selling all Standard Process Products or products bearing

                  the Standard Process Trademarks through any Amazon storefront,

                  including, but not limited to, the Amazon storefronts currently named

                  "Vita EEP, LLC";

            ii.   advertising or selling, via the Internet, all Standard Process products or

                  products bearing the Standard Process Trademarks;
Judgment in a Civil Case                                                                    Page 2



           iii.     using any of the Standard Process Trademarks in any manner, including

                    advertising on the Internet;

            iv.     importing,      exporting,   manufacturing,     producing,     distributing,

                    circulating, selling, offering to sell, advertising, promoting, or displaying

                    any and all Standard Process Products, as well as any products bearing

                    any of the Standard Process Trademarks;

            v.      disposing of, destroying, altering, moving, removing, concealing, or

                    tampering with any records related to any products sold by them which

                    contain   the    Standard    Process   Trademarks,     including   invoices,

                    correspondence with vendors and distributors, bank records, account

                    books, financial statements, purchase contracts, sales receipts, and any

                    other records that would reflect the source of the products that

                    Defendants have sold bearing these trademarks;

       b) PERMANENTLY ENJOINED from:

             i.     purchasing for resale any Standard Process products or products bearing

                    the Standard Process Trademarks from an Authorized Reseller or any

                    other entity the Enjoined Parties have reason to believe is contractually

                    prevented from selling to a reseller; and

            11.     selling any Standard Process products or products bearing the Standard

                    Process Trademarks unless still in its original packaging at least six

                    months from its designated expiration date, and otherwise in reasonable

                    compliance with Standard Process's quality controls.
Judgment in a Civil Case                                                                Page 3



       c) In addition, defendants SHALL:

             i.     take all action to remove from the Enjoined Parties' websites or

                    storefronts any reference to any of Standard Process Products, or any of

                    the Standard Process Trademarks;

            ii.     take all action, including but not limited to, requesting Internet search

                    engines (such as Google, Yahoo!, and Bing) to remove from the Internet

                    any of the Standard Process Trademarks, which associate Standard

                    Process Products or the Standard Process Trademarks with the Enjoined

                    Parties or the Enjoined Parties' websites or storefronts; and

           iii.     take all action to remove unauthorized Standard Process Trademarks

                    from the Internet, including from Amazon.


Approved as to form this 10th day of March, 2020.




       am M. Conley
       ·ct Judge



                                                                                    0
                           1
Peter Oppeneer                                              Date
Clerk of Court
